Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-16-00728-CV

                 IN RE LINK NEW TECH INC., and Granitize of San Antonio, Inc.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 16, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 4, 2016, Relator filed a petition for writ of mandamus and emergency motion

for stay. The court has considered Relator’s petition for writ of mandamus and is of the opinion

that Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and

emergency motion for stay are denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2014CI17911, styled Link New Tech Inc., Granitize of San Antonio, Inc. v.
MaxxMarka Inc., MaxxMarka International, LLC, Rasha Youssef, Clinique Hoskin, and Roxanne Salazar v. Adam
Awad, Regavita Thomas, and Demetrice Thomas, pending in the 408th Judicial District Court, Bexar County, Texas,
the Honorable Martha Tanner presiding.